BaeNAbd, P. J.:
As between landlord and tenant it is a general rule that when a landlord owes a duty, either by his own agreement or as is imposed by statute, a breach of such duty causing damage gives a cause of action. (Willy v. Mulledy, 78 N. Y., 310.)
The proof shows that the deceased hired of the defendant the sixth story of certain premises in the city of New York. There was a hatchway extending from the bottom to the sixth story. It was the duty of the owner to provide and protect this hatchway by substantial railing and sufficient trap-door. (Chap. 625 Laws of 1871; section 487, chap. 410, Laws of 1882; chap. 547 Laws of 1874.) The hatchway had once been protected or at least uprights had been constructed in which to put the bars to protect' the opening. They had not been in place during the occupancy of deceased. He asked that they be put in and the defendant did not do it, saying that they had been taken away and he could not afford to replace them. Under this state of the proof *240there was a neglect of duty by tbe owner. The ease shows that evidence was given tending to prove that the deceased fell through the hatchway, December 13, 1883, and was hilled. The case should nave gone to the jury unless there was a failure to show a freedom from contributory negligence. It was possible to go down the .stairs without falling into this hatchway. It was three feet nine . inches from the foot of the stairs. The hatchway was habitually left open and at about the time of the accident was being used by the deceased’s employees. It was dark when the deceased went down and he fell through the open well hole. The case should have gone to the jury upon the question of the contributory negligence of the deceased. There is a certain assumption in favor of caution in the presence of known danger. The deceased must go up and down even if the hole was unprotected. He was not bound to get a light as a matter of law. He was bound to exercise the care which a prudent person would exercise under the circumstances of the case. All these things were for the jury. An accidental stumble, a moment of bewilderment, a misjudgment as to the foot of the stairs, might occasion the accident to a prudent person. The case of Totten v. Phipps (52 N. Y , 354), which closely resembles this one, was held to be a case for a jury. When the injury is from a defect known to the injured person the degree of care and caution required of him is a question for the jury. (Bassett v. Fish, 75 N. Y., 304; Palmer v. Dering, 93 id., 7.) The exception should be sustained and a new trial granted, costs to abide event.
Pratt, J., dissented.
Exceptions sustained and new trial granted, costs to abide event.